DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of specie II, reading on figure 9, claims 1-11, and 13-20 in the reply filed on October 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Objections
Claim 18 is objected to because of the following informalities:  Regarding claim 18, the recitation “a third copper disposed between the metal layer and the second copper layer,” is unclear.  It may be a third copper layer.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niki (US 2011/0220399) in view of Koyama (US 6,759,600).
Regarding claim 1, Niki, figure 5, discloses a printed circuit board comprising: a first insulating layer (220); a metal layer (23, including the seed layer on both the side of element 23), on one surface of the first insulating layer (see figure); a first circuit layer disposed inside the first insulating layer (42) and having one surface exposed to the one surface of the first insulating layer so as to be in contact with one surface of the metal layer (see figure); a second circuit (33-1) layer in contact with the other surface of the metal layer (see figure); and a second insulating layer (26-1) disposed on the one surface of the first insulating layer to cover the metal layer and the second circuit layer.
Niki does not explicitly disclose wherein the first and second circuit layers respectively include a metal different from the metal layer. 
However, Niki further discloses that metal layer (23) can be formed of silver (paragraph 0063).
Koyama, figure 1-2, discloses a printed circuit board with  a first insulating layer (12, in the middle), a metal layer (10, 24, on the insulating layer), a first circuit layer (16, below the metal layer 10,24) and a second circuit layer (16, above the metal layer 10, 18), a second insulating layer (12, above the first insulating layer). Koyama further discloses the metal layer 10, 24, include silver (column 5, line 43-46).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Niki with the first and second circuit layers respectively include a metal different from the metal layer (as the metal layer includes silver, the silver layer provide better adhesion to subsequent metal layers).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 (USPQ 416 (CCPA 1960).

Regarding claim 2, the modified board of Niki further discloses wherein electrical conductivity of the first and second circuit layers is lower than electrical conductivity of the metal layer (obvious as silver have better electrical conductivity).

Regarding claim 3, the modified board of Niki further discloses wherein the metal layer includes silver (Ag) (obvious as applied to claim 1).  

Regarding claim 4, the modified board of Niki further discloses wherein the first and second circuit layers respectively include copper (Cu) (disclosed by Niki). 

 Regarding claim 5, the modified board of Niki further discloses wherein the metal layer includes a first metal layer disposed to be in contact with the first circuit layer and including a metal different from that of the first and second circuit layers, respectively; and a second metal layer disposed to be in contact with the second circuit layer and including a metal different from the first metal layer (obvious as disclosed by Niki, metal layer formed on element 24, seed layer on both the sides).

 Regarding claim 6, the modified board of Niki further discloses wherein electrical conductivity of the second metal layer is lower than electrical conductivity of the first metal layer (obvious as element 24 is formed on silver and seed layer formed on copper).

Regarding claim 7, the modified board of Niki further discloses  wherein the second metal layer includes copper (Cu) (obvious as applied to claim 6 above).  

Regarding claim 8, the modified board of Niki further discloses
wherein a thickness of the second metal layer is 5 µm or less (paragraph 0032). 

 	Regarding claim 9, the modified board of Niki further discloses wherein the one surface of the first circuit layer and the one surface of the first insulating layer are disposed at the same level (see figure, Niki, as well as, Koyama). 

Regarding claim 10, the modified board of Niki further discloses  wherein the metal layer includes at least one of titanium (Ti) and tin (Sn) (obvious as disclosed by Koyama). 

Regarding claim 11, the modified board of Niki further discloses wherein a thickness of the metal layer is 10 nm or more and 400 nm or less (not explicitly disclosed but obvious to select a thickness to have desired mechanical and adhesive strength, as well as, electrical conductivity). 
 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum  or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 13, the modified board of Niki further discloses  wherein the second insulating layer covers a side surface of the metal layer so that the metal layer is embedded in the second insulating layer (see figures). 

Regarding claim 14, the modified board of Niki further discloses  a printed circuit board comprising: an insulating body including a stacked metal structure including a first copper layer, a second copper layer, and a metal layer disposed between the first copper layer and the second copper layer, wherein the metal layer includes a material different from copper (obvious as applied to claim 1 above). 

Regarding claim 15, the modified board of Niki further discloses wherein the metal layer includes one of silver (Ag) , titanium (Ti), and tin (Sn) (obvious as applied to claim 10 above).  

Regarding claim 16, the modified board of Niki further discloses wherein the metal layer is in contact with the first copper layer and the second copper layer (see figures).  

Regarding claim 17, the modified board of Niki further discloses wherein a thickness of the metal layer is less than a thickness of the first copper layer and a thickness of the second copper layer (see figures).  

Regarding claim 18, the modified board of Niki further discloses a third copper disposed between the metal layer and the second copper layer (obvious as disclosed by Niki).  

Regarding claim 19, the modified board of Niki further discloses  wherein the metal layer is in contact with the first copper layer and the third copper layer, and the second copper layer is in contact with the third copper layer (obvious as disclosed by Niki).  

Regarding claim 20, the modified board of Niki further discloses wherein a sum of thicknesses of the metal layer and the third copper layer is less than a thickness of the first copper layer and a thickness of the second copper layer (see figure of Niki).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2014/0060908), figure 2, discloses a first insulating layer (120); a metal layer (191), on one surface of the first insulating layer; a first circuit layer (115),  a second circuit (145) layer in contact with the other surface of the metal layer (see figure); and a second insulating layer (150) disposed on the one surface of the first insulating layer to cover the metal layer and the second circuit layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / November 17, 2022